DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/9/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to claims 4 & 5 are sufficient to overcome the prior 112(b) & 112(a) issues, respectively. Applicant's arguments with respect to the 112(b) rejection of claim 15 is sufficient and the examiner withdraws the indefiniteness rejection thereof.

The prior art rejections are a 103 rejection over US 5,553,678 (Barr) in view of US 2015/0132539 (Bailey). Regarding the present amendments, Applicant argues "the flanges in Barr are not described as including sealing surfaces, nor as providing a function that seals the recess in which the piston is positioned". The examiner initially notes that the present specification describes the "tolerance seal" as "a seal based on a small gap between the inner surface of the housing and the sealing surface" (¶ 37 of the pre-grant publication, US 2021/0262290) and present figures 8-1 & 8-2 identify "gap 866" between them.
Notably, and as confirmed by Applicant's Remarks (discussed on page 4 below), figure 13 of Barr also clearly shows a small gap between the inner surface 102 of the housing and flanges 105 & 106. The examiner reproduces figure 13 below for Applicant's convenience. The difference between the flanges 105 & 106 and the 
    PNG
    media_image1.png
    496
    348
    media_image1.png
    Greyscale
present "tolerance seal" is a matter of nomenclature, not structure or even function as current claimed. It is not necessary for Barr to describe these features as "seals" if the taught structure is commensurate with the claimed structure. In other words, what structure is defined by a "tolerance seal" between 822-1 / 822-2 and housing 862 with "gap 866" between them in present figure 8-1 that is different than the assembly between 105/106 and housing wall 102 in fig 13 of Barr? In light of the present speciation, the only difference appears to be nomenclature ("the flanges in Barr are not described as including sealing surfaces" - Applicant's Remarks, second full ¶ of page 12). Barr might not use the words "tolerance seal" but the structure taught is commensurate with Applicant's claims and disclosure.
Applicant continues: "Rather, these separate seals [presumably the previously discussed seals 80, 81, 86, 87, 97, 103, 104, 110] form seals on the body of the piston…"
It is moot that there are other elements called "seals" in the reference. Applicant's chosen claim phrasing uses open-ended "comprising" language that does not exclude other elements like other seals (MPEP §2111.03, subsection I), and it is improper to import narrower interpretations into the claims where they are not expressly required. If Applicant wishes to use close-ended "consisting of" language, they are welcome to do so and the examiner will then interpret the claims as close-ended. However, Applicant has chosen to use broad, open-ended language, and the examiner is obliged to interpret the claims according.
Applicant continues: "Indeed, the constraints imposed by the pins, locking rings, and inserts of FIGS. 10-14 would prevent the flanges from moving across the seals…" Again, this is moot for the claims as currently worded. Further, dependent claims 15 & 21 both recite the same feature Applicant's Remarks cite in Barr at figure 14 as being evidence of an improper rejection. Claim 21 even recites that the pin "limits over extension of the piston". Is this not the same as the "constraints" they disparage in Barr? This is literally the same function of pin 111 in fig 14 of Barr (third full ¶ of col 9). Applicant's arguments attempt to obfuscate the clear analogousness between Barr and the present claims by disparaging a prior art feature which clearly reads on their own claims under the plain interpretation.
Applicant continues: "…and the only embodiment describing the flanges as contacting an outer element (see, FIG. 12 and corresponding describing of the bearing ring 98) uses a segmented flange that couldn't form a seal". The examiner again notes that this disparagement of the prior art - the flanges of Barr don't contact an outer element except in figure 12 - is how the presently claimed "tolerance seal" is described in the specification: "a seal based on a small gap between the inner surface of the housing and the sealing surface" (¶ 37 of the pre-grant publication, US 2021/0262290). Applicant's disparagement of the prior art is equally true of the present disclosure: there is a small gap between the flanges and the surrounding housing.
Applicant continues: "Interpreting the outer circumferential surfaces of the flanges as "sealing surfaces" is therefore not supported by Barr…". First, this is a matter of nomenclature, not structure, as discussed above. The prior art flanges 105 & 106 teach the presently claimed structure. The name of that structure differs. By Applicant's logic, a subsequent application could recite identical claims, but change "tolerance seal" to "small gap" and be patentable over the present case, because the hypothetical case didn't use the words "seal". The examiner believes it is clear why this is not the standard for prior art interpretations during examination. 
Second, Applicant's disclosure says the "tolerance seals" also don't directly contact the radial outer surface, as discussed above with respect to "gap 866". Applicant's arguments are unreasonably narrow relative to the claims, and are certainly not the broadest reasonable interpretation of the claims in light of the present specification, which is of course the standard during examination.
Applicant continues: "Interpreting the outer circumferential surfaces of the flanges as 'sealing surfaces' is therefore not supported by Barr, but appears to be a hindsight construction aided by Applicant's disclosure". The concept of hindsight construction is applicable to 103 modifications. While the rejection at-hand is a 103 rejection, the features disparaged by Applicant are all fully taught within a single reference. This is not hindsight. Nor is any hindsight necessary for the following 103 modification, as it is fully motivated by the prior art as discussed below. Is Applicant asserting that the ordinary artisan would not recognize the benefits of depositing wear resistant material on the outer surfaces of piston 101 of Barr; the same piston 101 that moves in and out in a highly abrasive wellbore environment with drilling fluid circulating rock cuttings out of the wellbore? It is self evident from the disclosure of Barr that these flanges may contact the surrounding housing during use, and will be exposed to the well known abrasive and damaging environment of wellbore drilling in some form or another. Seals 103 & 104 of Barr will wear over time, and no seal is failproof. Protection of relatively sliding hard surfaces with specific materials using specific application methods is well known in the art, as shown by the secondary reference of Bailey. This is not hindsight if Bailey teaches it (¶ 54 of Bailey).

Applicant argues against the 103 modification as well, to wit:
Applicant describes the Bailey reference as teaches two different steps of coatings: a "hardbanding" which they admit may be applied by laser cladding (¶ bridging pages 12 & 13 of the Remarks), and a "coating that is separate from the hardbanding, and which can be applied to substrates, examples of which include hardbanding" (first full ¶ of page 13 of the Remarks).
The examiner does not dispute this per se, but Applicant's arguments implicitly assume that the "hardbanding" which is applied by laser cladding ipso facto can not be drawn to part of the overall claimed "coating". In other words, even if the "coating that is separate from the hardbanding" (to use Applicant's phrasing) is not applied with laser cladding, the base hardbanding layer is applied with laser cladding, and therefore the overall resulting coating is at least partially "formed by laser cladding". As mentioned above, the claim is open-ended and does not exclude additional application methods used in addition to laser cladding. In other words Applicant's arguments attempt to create a demarcation between layers of a coating, including a "hardbanding" and the low friction material / "terminal layer" (claim 1 of Bailey), when the claims are worded so that any number of layers are allowed, as evidenced by dependent claim 7. The claims allow for a hardbanding layer deposited by laser cladding in addition to the terminal coating layer. If Applicant wishes to narrow the claims to exclude this interpretation, they may, and such hypothetical amendments would likely overcome Bailey. However, Applicant's present arguments are not commensurate with the claims as currently worded, and the examiner is obliged to interpret them accordingly.
Further, Bailey states "for the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294. As far as it is used in the present claims, there is no apparent difference between "pulsed laser deposition" and "laser cladding", as both use lasers and create a coating on a substrate.

Applicant continues: "Further, the only examples of hardfacing appear to be on the outer surface of drill stems or inner surfaces of casing, rather than on internal components such as pistons, valves, and seals, where the benefits of the coating (not the hardfacing) are described" (¶ bridging cols 13 & 14 of the Remarks).
The examiner respectfully notes that Bailey discusses the hardfacing generally and having broad applicability in the oilfield (¶s 58-60). Further, ¶ 63 of Bailey states that the "the at least one underlayer comprises at least one of a hardbanding". The examiner draws the claimed "sealing surface formed by laser cladding" as the hardbanding and low friction layers together. The hardbanding may be "formed by laser cladding" as Applicant admits. The claims are not worded so as to exclude this interpretation, and it is improper to import such a limitation into the claims where not required. See MPEP §2111.01, subsection II.
The generic disclosures of Bailey are sufficient for the modification, as they show broad applicability in the oilfield to anything that will undergo wear & abrasion. The piston taught by Barr certainly qualifies as a moving element which may have debris, cuttings, and general abrasion between the piston and the housing, as is discussed above, and would therefore reasonably benefit from both the hardbanding and low friction layer taught by Bailey.
Further, Barr expressly teaches that seals 80 & 81 in fig 10 (analogous to seals 103 & 104) are arranged to "protect the sliding surfaces from debris entrained in the drilling fluid" (Barr, col 8:48-51). So while Barr has a solution to this problem, it is well known that seals wear, break, and fail. In other words, Barr expressly states that the "sliding surfaces" between the piston and the housing are susceptible to the exact damaging action (Barr, col 8:48-51) that Bailey teaches as useful for the hardbanding (Bailey, ¶ 208). Providing a backup protection feature to a known problem identified by both references is a reasonable motivation in the oilfield, where the loss of drill bit functionality could cost hundred of thousands of dollars in downtime and tripping costs. The examiner respectfully asserts that these references are analogous and would recommend themselves to the ordinary artisan without any hindsight from the present case and the motivations are found fully in the references.
Further, Bailey states "for the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294. As far as it is used in the present claims, there is no apparent difference between "pulsed laser deposition" and "laser cladding", as both use lasers and create a coating on a substrate.
Finally, '[i]n KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395…. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability' (MPEP §2141, subsection I, emphasis added).
The examiner respectfully maintains the prior grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "engagement" between "piston" and the "housing" of the independent claims must be shown or the feature canceled from the claims. The only figures which show both the housing and the piston (figs 8-1 & 8-2) not only do not show direct engagement (which they argue as being required in their present Remarks as discussed above), but explicitly describes "gap 866" between "sealing surface 822" and "inner surface 864". Obviously, the claims do not require "direct engagement" and thus allow for "indirect engagement" (this "indirect" interpretation is applied to the prior art below), but Applicant's present Remarks are argued as though direct engagement is required by the claim, as they contrast it with "the only embodiment [of Barr] described the flanges as contacting an outer element…" (Applicant's Remarks, second full ¶ of page 12 as-filed).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 & 7-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Independent claims 1, 10, & 16 recite "engaging the inner surface of the housing and forming a tolerance seal between the inner surface and the circumferential sealing surface". The examiner respectfully holds this to be indefinite in light of the specification for several reasons.
	First, the claims recite "engagement" between these features, but the specification explicitly describes a "gap 866" between them (as discussed in the Drawing objections above). Obviously, the claims do not require "direct engagement" and thus allow for "indirect engagement" (this "indirect" interpretation is applied to the prior art below), but Applicant's present Remarks are argued as though direct engagement is required, as they contrast it with "the only embodiment [of Barr] described the flanges as contact an outer element…" (Applicant's Remarks, second full ¶ of page 12 as-filed).
	Second, while it is Applicants’ right to be their own lexicographer, an explicit recitation in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the phrase “tolerance seal” is not present. Rather, the specification describes the tolerance seal as "(e.g. a seal based on a small gap between the inner surface of the housing and the sealing surface)" (¶ 37 of the pre-grant publication, US 2021/0262290), which, again, is in contrast to the manner in which Applicant argues against the prior art rejection. This statement in the specification is not sufficient to be lexicography, especially when compared to Applicant's clear use of "as used herein" in ¶ 74 of the pre-grant publication. If ¶ 37 was treated as lexicography, it would also contradict Applicant's present Remarks, as discussed above.
	Further, the only figures which show both the housing and the piston (figs 8-1 & 8-2) not only do not show direct engagement (which they argue as being required in their present Remarks as discussed above), but explicitly describes "gap 866" between "sealing surface 822" and "inner surface 864".
	It is therefore unclear in light of the specification whether or not a "tolerance seal" has a gap between the two respective surfaces, without improperly importing that limitation into the claims where it is not expressly required.
	This lack of clarity is further illustrated by Applicant's present arguments which appear to imply at several locations that they view the "tolerance seal" as requiring direct surface contact, as discussed above. In other words, Applicant's specification says the "tolerance seal" defines a gap. The drawings show "gap 866". Applicant's Remarks imply the "tolerance seal" requires direct contact. And the claims are ambiguous to all of the above. It is unclear in light of the specification how a "engaging [and forming] a tolerance seal" structurally defines the claim.
	Each dependent claim depends from one of the above independent claims.

	Claim 12 is further held as indefinite because the claim requires "an inner edge distance" that may, apparently, be zero ("…being less than 30% of the length"). In other words, the "less than 30% of the length" is a range that extends to zero, resulting in the "inner edge distance" being zero. The examiner views this is indefinite in light of the specification because the phrase "distance between" implies some non-zero amount, but the range encompasses zero, thus contradicting the previous limitation under a reasonable interpretation of the claim language as currently phrased. Amending the phrase to read "less than 30% but more than 0% of the length of the piston" would appear to reasonably obviate this issue.
	Claim 12 is further held as indefinite because it is unclear how the phrase "continuous circumferential and longitudinal surface" limits the claim. In ¶ 38 of the pre-grant publication, Applicant states "the sealing surface 222 may be circumferentially continuous. In other words, the sealing surface 222 may extend around an entirety of the circumferential wall 220 such that there are no gaps around the circumference of the sealing surface 222".
	Applicant's present arguments state that they view the present independent claims as already requiring this, through their comparison to fig 12 of Barr, saying "a segmented flange that couldn't form a seal" (second full ¶ of page 12). It is therefore unclear in light of the specification and present arguments, how "continuous circumferential seal" limits claim 12, when Applicant has stated that the parent claims already require this.
	The phrase "continuous circumferential and longitudinal surface" is likewise viewed as indefinite in light of the specification when pared with the "distance" limitations also in the claim, because it is unclear if this phrase is intended to require only a single sealing surface or if it still allows for multiple longitudinally separated sealing surfaces. The distances now recited in claim 12 are only discussed with respect to figure 2 of the present case, which shows only a single sealing surface, and the addition of a second sealing surface could potentially cause confusion between an "inner" and "outer edge".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 13-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,553,678 (Barr) in view of US 2015/0132539 (Bailey).
Independent claim 1: Barr discloses a piston for use in a downhole tool ("piston 101" - fig 13), comprising:
a body ("piston 101" clearly has a body defined by the base cylinder) formed of a first material (inherent), the body including a first end (either of the longitudinal ends of the piston), a second end (the other one of the two longitudinal ends), and a circumferential wall (clearly shown but not individually numbered);
a radially outwardly facing (radially outward surfaces of "peripheral flanges105 and 106" - fig 13), circumferential ("peripheral" / periphery requires the outer boundary of something, and the flanges are clearly shown as circumferential, especially when compared to "part flange 100" with the split shown in the embodiment of fig 12) sealing surface (Discussed in detail in the Response to Amendment section above, and respectfully not repeated at length again here in the interests of brevity. In fig 13 the flanges 105 & 106 are shown as having a small gap between them and 102 as Applicant acknowledges in their Remarks. This is commensurate with the present specification's use of "tolerance seal", recited later in the claim) formed of a material extending around the circumferential wall (fig 13); and
a housing (Surrounding structure clearly shown in fig 13 but not individually numbered) including a housing bore ("surrounding cylindrical recess 102" - fig 13) and an inner surface (inherent but not individually numbered), the body being positioned at least partially in the housing bore (fig 13) and the circumferential sealing surfaces engaging the inner surface of the housing (First, flanges 105 & 106 at least indirectly engage the inner surfaces, and the claim does not require "directly engaging". Second, the gap between 105 & 106 is consistent with the present disclosure's use of "tolerance seal" as discussed above) and forming a tolerance seal between the inner surface and the circumferential sealing surface (ibid).
Barr does not expressly disclose that these flanges are formed of a second material harder than the first material, and are formed by laser cladding. The examiner notes that for apparatus claims, a recitation of "formed by laser cladding" is a product-by-process limitation (MPEP §2113) and is interpreted as imparting a distinctive limiting structural "fingerprint" on the resultant structure, per the second paragraph of §2113, subsection I.
Bailey discloses the use of laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294) to produce an outer wear surface (abstract) for a variety of wellbore tools (including "valves, pistons cylinders, and bearings" - ¶s 19 &144 - as well as drill bits - ¶ 267) that aids both in reducing friction for relatively moveable parts (title) as well as acts as a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230). This coating is also explicitly contemp[lated] for "reciprocating seal assemblies" which are "designed to maintain pressure isolation while two devices are displaced axially" (¶ 147) and as "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" (¶ 238), which is commensurate with the piston of Barr (The piston 76 et al reciprocates but still isolates the fluid on either side of it). This surface is intentionally harder than the base material the cladding is deposited on (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63).
Therefore it would have been obvious to form the flanges / the flanges outer surfaces taught by Barr by of a harder material as taught by Bailey. These surfaces can be used to enhance or replace elastomers in dynamic seals (¶ 238) which the piston of Barr have (clearly shown in the detailed figures of the piston). This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).
The examiner notes that this modification, and the examiner's interpretation of Bailey, are discussed in more detail in the Response to Amendment section above and respectfully not repeated again here.

Claim 5: The piston of claim 1, wherein the second material has a hardness that is greater than 40 HRC (Bailey, ¶ 60). Bailey also discloses that the hardbanding (drawn to part of the overall coating as discussed in the Response above) includes "carbides, nitrides, borides, and oxides of elemental tungsten, titanium…" (¶ 266).

Claim 7: The piston of claim 6, wherein circumferential sealing surface includes a  plurality of layers of the second material (two flanges 105 & 106, which each contain their own layers of "second material" as modified by Bailey above), the plurality of layers being longitudinal adjacent to (the flanges are adjacent to each other relative to the longitudinal axis of the piston: figs 10 & 13) and adhered to one another (Indirectly adhered to each other via their contact with the base body of the piston. The claim does not require exclusively "directly adhered to one another" and it is improper to import a narrower limitation into the claim where it is not required).

Claim 8: The piston of claim 1, wherein the circumferential sealing surface has a sealing surface diameter (diameter of the flanges on the piston taught by Barr, as cited for claim 1 above) and the body has a body diameter (diameter of the piston itself, as cited above), and the sealing surface diameter is larger than the body diameter (ibid; figs 10-13).

Claim 9: Barr further discloses that the second end includes a contact surface ("force-applying assembly" - col 7:31-35; "means for applying a lateral force" - col 7:36-43) but does not expressly disclose that the contact surface also contains the second material. However Bailey expressly teaches the coating as being used for bearing surfaces that directly contact the wellbore walls to reduce friction (¶s 2, 3, & 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the laser cladding material taught by Bailey to coat the outer contact surface of the piston taught by Barr. This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).

Independent claim 10: Barr discloses a downhole piston assembly, comprising:
a piston ("piston 101" - fig 13), the piston including:
a body ("piston 101" clearly has a body defined by the base cylinder) including a first end (either of the longitudinal ends of the piston), a second end (the other one of the two longitudinal ends), a circumferential wall (clearly shown but not individually numbered) and an extension axis (Longitudinal axis of the piston 101: "inward and outward travel of the piston" - col 9:27-28), the body having a first diameter (defined by the base cylinder shape of the piston) and including a first material (inherent); and
a sealing surface (Radially outward surfaces of either "peripheral flange 105" or "106", or them both together - fig 13. Discussed in detail above, and respectfully not repeated again here in the interests of brevity) formed of a material extending around the circumferential wall (105 & 106 extend about the periphery of the cylinder: fig 13), the sealing surface being perpendicular to the extension axis (as defined above), the sealing surface being radially outwardly facing (Radially outward surfaces of "peripheral flanges105 and 106" as defined above) circumferential surface (fig 13) having a second diameter greater than the first diameter (fig 13), the sealing surface including a second material (inherent); and
a housing (Surrounding structure clearly shown in fig 13 but not individually numbered) including a housing bore ("surrounding cylindrical recess 102" - fig 13) and an inner surface (inherent but not individually numbered), the piston being longitudinally movable in the housing along the extension axis (Longitudinal axis of the piston 101: "inward and outward travel of the piston" - col 9:27-28), the sealing surface engaging the inner surface of the housing between the first end of the body and the second end of the body (First, flanges 105 & 106 at least indirectly engage the inner surfaces, and the claim does not require "directly engaging". Second, the gap between 105 & 106 is consistent with the present disclosure's use of "tolerance seal" as discussed above) and forming a tolerance seal between the inner surface and the circumferential sealing surface (ibid).
Barr does not expressly disclose that these flanges are formed of a second material harder than the first material, and are formed by laser cladding. The examiner notes that for apparatus claims, a recitation of "formed by laser cladding" is a product-by-process limitation (MPEP §2113) and is interpreted as imparting a distinctive limiting structural "fingerprint" on the resultant structure, per the second paragraph of §2113, subsection I.
Bailey discloses the use of laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294) to produce an outer wear surface (abstract) for a variety of wellbore tools (including "valves, pistons cylinders, and bearings" - ¶s 19 &144 - as well as drill bits - ¶ 267) that aids both in reducing friction for relatively moveable parts (title) as well as acts as a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230). This coating is also explicitly contemp[lated] for "reciprocating seal assemblies" which are "designed to maintain pressure isolation while two devices are displaced axially" (¶ 147) and as "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" (¶ 238), which is commensurate with the piston of Barr (The piston 76 et al reciprocates but still isolates the fluid on either side of it). This surface is intentionally harder than the base material the cladding is deposited on (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63).
Therefore it would have been obvious to form the flanges / the flanges outer surfaces taught by Barr by of a harder material as taught by Bailey. These surfaces can be used to enhance or replace elastomers in dynamic seals (¶ 238) which the piston of Barr have (clearly shown in the detailed figures of the piston). This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).
The examiner notes that this modification, and the examiner's interpretation of Bailey, are discussed in more detail in the Response to Amendment section above and respectfully not repeated again here.

Claim 13: The downhole piston assembly of claim 10, wherein the sealing surface is a first sealing surface and further comprising a second sealing surface offset from the first sealing surface (the flanges shown in figs 13 & 14).

Claim 14: The downhole piston assembly of claim 13, the body (drawn to figure 14 for the purpose of this claim) including a piston bore transverse to an extension axis of the body ("transverse slot 112" - fig 14), the second sealing surface being located between the piston bore and the second end (as modified above, the outer surface of piston 108 that contacts 109 are the sealing surfaces, and such a surface is on each side of pin 111).

Claim 15: The downhole piston assembly of claim 14, the housing including a pin extending at least partially into the piston bore (111, fig 14 of Barr).

Independent claim 16: Barr discloses a method for manufacturing a piston, comprising:
preparing a piston ("piston 101" - fig 13), the piston including a first end (either of the longitudinal ends of the piston), the piston having a body of a prepared diameter (fig 13; the modification by Bailey below adds a protective layer to the outer surfaces of 105 & 106 which is both thin, but also of a greater diameter) and being formed from a first material (inherent);
placing the piston in a housing bore (102, fig 13) of a housing (not individually numbered but clearly shown in fig 13), the housing including an inner surface that engages the radially outwardly facing surface of the body (fig 13; indirect engagement as well as an "engagement" that is consistent with the present disclosure's use of "tolerance seal" as discussed above) and forms a tolerance seal therewith (ibid).
While Barr discloses a sealing surface on the piston (as discussed for the other claims above), Barr does not expressly disclose that the flanges are formed of a second material harder than the first material, are formed by laser cladding, and define a surface diameter greater than the prepared diameter of the piston.
Bailey discloses the use of laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294) to produce an outer wear surface (abstract) for a variety of wellbore tools (including "valves, pistons cylinders, and bearings" - ¶s 19 &144 - as well as drill bits - ¶ 267) that aids both in reducing friction for relatively moveable parts (title) as well as acts as a sealing surface (¶s 35, 48, 167, 168, 198, 214, 230). This layer has a thickness (Bailey: ¶s 175, 266, 268, 269, 270, etc) which means it will define a diameter greater than the surface it is applied to. This coating is also explicitly contemp[lated] for "reciprocating seal assemblies" which are "designed to maintain pressure isolation while two devices are displaced axially" (¶ 147) and as "coatings in dynamic metal-to-metal seals [to] enhance or replace elastomers in reciprocating and/or rotating seal assemblies" (¶ 238), which is commensurate with the piston of Barr (The piston 76 et al reciprocates but still isolates the fluid on either side of it). This surface is intentionally harder than the base material the cladding is deposited on (¶s 58, 198 & the entire concept of "hardfacing" / "hardbanding" - ¶s 10, 59, 60, 63).
Therefore it would have been obvious to form the flanges / the flanges outer surfaces taught by Barr by of a harder material as taught by Bailey. These surfaces can be used to enhance or replace elastomers in dynamic seals (¶ 238) which the piston of Barr have (clearly shown in the detailed figures of the piston). This better protects downhole elements from wear due to friction, corrosion, erosion, and deposits resulting from sliding or rotating surface to surface contact (¶ 54).
The examiner notes that this modification, and the examiner's interpretation of Bailey, are discussed in more detail in the Response to Amendment section above and respectfully not repeated again here.

Claim 17: The method of claim 16, wherein finishing the sealing surface includes finishing the sealing surface diameter to within 0.02 mm (¶s 283, 329, 370).

Claim 18: The method of claim 16, further comprising applying a wear surface to the first end of the piston via laser cladding ("Such hardbanding may be deposited by weld overlay, thermal spraying or laser/electron beam cladding" - ¶s 266 & 296. "For the method of making low friction coatings of the present invention […] pulsed laser deposition [may be chosen]" - ¶ 294).

Claim 20: The method of claim 16, wherein applying the sealing surface includes applying a plurality of layers of the second material to the piston (Two flanges 105 & 106, which each contain their own layers of "second material" as modified by Bailey above), with the plurality of layers being adjacent to (the flanges are adjacent to each other relative to the longitudinal axis of the piston: figs 10 & 13) and adhered to one another (Indirectly adhered to each other via their contact with the base body of the piston. The claim does not require exclusively "directly adhered to one another" and it is improper to import a narrower limitation into the claim where it is not required).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 5,819,862 (Matthias).
Claim 2: Barr discloses all the limitations of the parent claim, but does not expressly disclose what the piston is constructed from. However Matthias discloses a drill bit (fig 1) with a gauge piston (figs 3-17) with a body formed of an infiltrated tungsten carbide matrix ("The body of material may comprise an infiltrated, sintered, or cemented powdered material formed by a powder metallurgy process. For example, it may comprise cemented tungsten carbide or solid infiltrated matrix material" - col 3:14-18). Bailey teaches the "second material" on the body of the piston which is harder than the first material of the piston (as described for claim 1 above). Bailey also teaches that both the first and second material may be tungsten carbide (¶s 266 & 296) but the second harder material being a different form of tungsten carbide (¶ 275; the alternative options for the coating material - ¶s 58-60, 198 - and the various intra-layers of the coating).
Therefore it would have been obvious to one of ordinary skill in the art to construct the piston taught by Barr out of tungsten carbide as taught by Matthias. First, Barr does not disclose the details of the materials used, thus forcing the reader to look elsewhere for a more detailed description. Matthias teaches that tungsten carbide is known for the construction of gauge inserts and bit construction (as cited above). Further, tungsten carbide is, as is well understood in the art, extremely common for oilfield tools, as it is known for its hardness and durability, especially in the dynamic abrasive environment of drilling as in Barr.

Claim 3: The piston of claim 2, wherein the infiltrated tungsten carbide matrix comprises a plurality of tungsten carbide particles (col 3:14-18) and the second material is bonded to the plurality of tungsten carbide particles (inherent to the process of Bailey, either directly or indirectly; ¶ 197).

Claim 4: The piston of claim 2, wherein the second material is different from the first material in at least one of chemical composition (¶ 266), particle size, particle hardness, particle density, particle shape, or particle size ratio. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 2010/0307838 (Stevens).
Claim 11: Barr does not expressly disclose what the inner surface of the bore (as defined for claim 10 above) is formed of. However Stevens discloses forming a bit body out of sintered tungsten carbide (¶s 31, 41). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to construct the bit body, and therefore the bore the piston resides in, of Barr, out of sintered tungsten carbide as taught by Stevens. This ensures adequate wear resistance of the bit body (¶ 41).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5,553,678 (Barr) & US 2015/0132539 (Bailey), in further view of US 4,690,229 (Raney).
Claim 19: The combination discloses all the limitations of the parent claim, and Bailey further discloses that the base substrate body which is to be coated is ground to a prepared diameter (¶s 58 & 62) that is subsequently coated to a larger diameter with the cladding (i.e. the "prepared diameter being less than the sealing surface diameter". Inherent to the coating be added to the body substrate. Also implicit in the flanges having a larger diameter than the piston body as taught by Barr).
The combination does not disclose that the piston is formed in a mold. However Raney discloses that the use of a mold is a conventional method for manufacturing drill bits and their internal components, including radially movable gauge pistons (col 8:33-36). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the piston taught by Barr in a mold as taught by Raney. This is a conventional and well understood manufacturing technique, and is taught as such by Raney (ibid).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The examiner notes that no prior art rejections are presented for claim 12. While this does indicate some level of novelty to the pair of numerical ranges recited therein, the examiner is unable to indicate the claim as allowable at this time due to the 112(b) issues with that claim specifically, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676